 


110 HR 358 IH: To amend title 38, United States Code, to expand and make permanent the Department of Veterans Affairs benefit for Government markers for marked graves of veterans buried in private cemeteries, and for other purposes.
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 358 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Reichert introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to expand and make permanent the Department of Veterans Affairs benefit for Government markers for marked graves of veterans buried in private cemeteries, and for other purposes. 
 
 
1.Permanence and expansion of Department of Veterans Affairs benefit for Government markers for marked graves of veterans buried in private cemeteries 
(a)Permanency of programSubsection (d) of section 2306 of title 38, United States Code is amended by striking paragraph (3). 
(b)Expansion of benefitSuch subsection, as amended by subsection (a), is further amended— 
(1)by striking marker each place it appears and inserting headstone or marker; and 
(2)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)In the case of a grave for which a headstone or marker is requested that is marked by a headstone or marker furnished at private expense, the Government headstone or marker may be furnished if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed as close as practicable to that grave.. 
(c)Application of Government marker benefit to veterans dying on or after November 1, 1990Subsection (d) of section 502 of the Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–103; 38 U.S.C. 2306 note) is amended by striking September 11, 2001 and inserting November 1, 1990. 
 
